Citation Nr: 0300493	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  The propriety of the initial evaluation for residual 
scars (skin) due to a staph infection on the back, legs, 
face, trunk, and arms (status post history of staph 
induced folliculitis with furunculosis), evaluated as 30 
percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection 
for a low back disability.

(The issues of entitlement to service connection for 
tinnitus, bilateral defective hearing, and bilateral 
otitis media will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served from October 1959 to April 1960 and 
from August 1960 to June 1962.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada which granted entitlement to service 
connection for the veteran's multiple scars resulting from 
a staph infection.  This disorder was evaluated as 10 
percent disabling.  In addition, the RO determined that 
the veteran had not submitted the requisite new and 
material evidence required to reopen previously denied 
claims for entailment to service connection for a low back 
disability and post-traumatic stress disorder (PTSD).  The 
veteran appealed these determinations.

In May 2000, the Board of Veterans' Appeals (Board) 
remanded this case in order that misplaced evidence in the 
possession of VA could be re-incorporated into the 
veteran's claims file.  Such action was completed by the 
RO and the case was returned to the Board.  In January 
2001, the Board determined that the veteran had presented 
the requisite new and material evidence required to reopen 
his claim for entitlement to service connection for PTSD.  
All other issues were remanded for development of the 
medical and service evidence.

By rating decision of May 2002, the RO granted an 
increased evaluation for the veteran's multiple staph 
scars.  This disorder was evaluated as 30 percent 
disabling.  The case has now returned for further 
appellate consideration.

The veteran requested a hearing before a traveling member 
of the Board on his substantive appeal received in May 
1997.  However, the veteran subsequently withdrew this 
request through his representatives in documents received 
in July 1999 and May 2000.

The veteran's service medical records noted treatment for 
what was inferred to be psychosomatic complaints.  The 
impressions include psychosomatic symptoms in March 1961, 
chest pain of psychogenic origin in July 1961, and a 
psychophysical reaction in January 1962.  In April 1996, a 
psychologist provided a diagnosis of undifferentiated 
somatoform disorder.  The veteran has alleged that he 
suffered with psychiatric symptoms since his military 
service.  A review of the claims file indicates that VA 
has yet to adjudicate a claim for entitlement to service 
connection for a psychiatric disability, other than PTSD.  
The evidence noted raises such an informal claim.  See 
38 C.F.R. § 3.155 (2002).  It is determined by the Board 
that this claim is not properly before it at the present 
time and that it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to 
the RO for the appropriate action.

The Board is undertaking additional development on the 
matter of the veteran's claims of entitlement to service 
connection for tinnitus, bilateral defective hearing, and 
bilateral otitis media, pursuant to authority granted by 
67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.



FINDINGS OF FACT

1.  All evidence required for equitable decisions of the 
issues decided below has been obtained.

2.  The medical and photographic evidence reveals that the 
residual scars (skin) due to a staph infection on the face 
have resulted in a severe facial disfigurement and gross 
distortion of the cheeks.

3.  The medical and photographic evidence reveals that the 
residual scars (skin) due to a staph infection on the back 
and trunk have resulted in deep scars covering less than 
144 square inches or 929 square centimeters.

4.  The medical and photographic evidence reveals that the 
residual scars (skin) due to a staph infection on the legs 
and arms have resulted in insignificant superficial scars.

5.  The veteran did not engage in combat with an enemy.

6.  The contemporaneous military evidence does not support 
the allegation that the veteran experienced combat or 
other in-service stressors.

7.  The most probative medical evidence does not support a 
diagnosis of PTSD related to inservice stressors.

8.  By rating decision of May 1983, the RO denied 
entitlement to service connection for a low back 
disability and properly notified the veteran of this 
determination.  He failed to perfect an appeal of this 
decision.

9.  The additional lay and medical evidence added to the 
record since May 1983 is cumulative or, by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a low back 
disability.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent disabling is not 
warranted for residual scars (skin) due to a staph 
infection on the back, legs, face, trunk, and arms (status 
post history of staph induced folliculitis with 
furunculosis), effective from December 5, 1995 to August 
30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.20, 4.118, Codes 7800-7806 (effective prior 
to August 30, 2002).

2.  An increased evaluation to 30 percent disabling, but 
not more, is warranted for facial disfigurement due to 
residual scars (skin) from a staph infection (status post 
history of staph induced folliculitis with furunculosis), 
effective from August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 
7800-7806 (effective on August 30, 2002).  See also 67 
Fed.Reg. 49590-99 (July 31, 2002).

3.  An increased evaluation to 30 percent disabling, but 
not more, is warranted for deep residual scars (skin) from 
a staph infection on the back and truck (status post 
history of staph induced folliculitis with furunculosis), 
effective from August 30, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.118, Codes 
7800-7806 (effective on August 30, 2002).  See also 67 
Fed.Reg. 49590-99 (July 31, 2002).

4.  A compensable evaluation is not warranted for residual 
scars (skin) due to a staph infection on the legs and arms 
(status post history of staph induced folliculitis with 
furunculosis), effective from August 30, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.118, Codes 7800-7806 (effective on August 30, 
2002).  See also 67 Fed.Reg. 49590-99 (July 31, 2002).

5.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2002).

6.  Subsequent to the final decision of May 1983 that 
denied entitlement to service connection for a low back 
disability, new and material evidence sufficient to reopen 
the claim has not been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (Effective prior to August 29, 
2001).  See also 66 Fed.Reg. 45620 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized 
by the Board that the provisions of 38 U.S.C.A. § 5103A 
(duty to assist) did not become effective until the fall 
of 2000.  These provisions were considered by VA in the 
supplemental statement of the case (SSOC) issued in June 
2002.  VA also had the opportunity to apply the duty to 
assist provisions found at 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000 as indicated in 
the statements of the case (SOC) issued in May 1997 and 
June 1999; and the SSOC's issued in February 1999 and June 
1999.  Therefore, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107 and the new provisions of 38 U.S.C.A. 
§ 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  66 Fed.Reg. 45620, 
45629 (Aug. 29, 2001); see also 38 U.S.C.A. §§ 5103, 
5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued 
by the RO in March, May, August and November 1996, June 
1997, April 1999, March 2001, and February 2002, the 
veteran was informed of the actions he must take and the 
type of evidence required in order to establish his 
current claims.  He was requested to identify all 
healthcare providers that had treated the claimed 
disabilities, lay and/or medical evidence showing a 
connection to his military service, and detailed 
descriptions of his in-service stressors in order to 
verify these events.  These letters also notified the 
veteran of the development that would be completed by VA 
in substantiating his claims.  This development included 
requesting all medical evidence identified as pertinent to 
the claims, obtaining service medical/personnel records, 
obtaining VA compensation examinations, and attempts to 
verify his claimed stressors if detailed information was 
provided.  

In addition, the Board's remands of May 2000 and January 
2001 noted detailed discussions of the evidence required 
to establish the current claims and the actions that would 
be conducted by the RO and those expected from the 
veteran.  In the previously noted SOC's and SSOC's, VA 
specifically notified the veteran of the evidence that it 
had considered.  These SOC's and SSOC's also notified the 
veteran of the pertinent law and regulations and the RO's 
reasons and bases for denying his claims.  In addition, 
the Board provided the veteran in its prior decision of 
January 2001 the applicable laws and regulations governing 
the required submission of new and material evidence to 
reopen a claim for entitlement to service connection.  The 
Board remand of January 2001, the RO's letter of March 
2001, and the SSOC of June 2002 informed the veteran that 
to substantiate his claim for PTSD he needed to submit 
information regarding his claimed stressors in such detail 
(event, time, date, place, individuals/units involved, 
etc.) that it could be verified by the appropriate 
government agencies.  The RO letter/rating decision of 
March 1997, the SOC of June 1999, and the SSOC of June 
2002, informed the veteran of the need for probative 
medical evidence linking any current low back disability 
to his military service, and not the result of a 
congenital/developmental deformity.  The SSOC of June 2002 
informed the veteran that in order to receive a higher 
evaluation there needed to be probative evidence that his 
scars had resulted in ulceration, extensive exfoliation, 
or crusting with systemic or nervous manifestations, or 
were an exceptionally repugnant condition.  In addition, 
the Board letter of November 2002 informed the veteran of 
the change in the rating criteria governing the evaluation 
of his staph scars.  See 67 Fed.Reg. 49590-99 (July 31, 
2002).  Finally, the Board remand of January 2001 provided 
the veteran with a detailed description of what 
development would be conducted prior to a final VA 
decision.  In effect, the Board informed the veteran that 
no further development would be conducted after completion 
by the RO of the remand instructions.  Thus, the 
requirements of 38 U.S.C.A. §§ 5103(a) and 5103A have been 
met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have 
been obtained, to include service medical/personnel 
records, VA treatment records, and medical records in the 
possession of the Social Security Administration (SSA).  
In addition, the VA has assisted in the development of all 
private medical evidence identified by the veteran as 
pertinent to his claims.  Finally, the veteran was 
afforded an opportunity to have a hearing before VA at his 
hearing on appeal in June 1997.

The veteran was afforded VA compensation examinations, to 
include both psychiatric and orthopedic evaluations, in 
December 1997 regarding his claims for service connection.  
The VA examiners noted the medical history, detailed 
psychiatric and physical findings, radiological reports, 
and the appropriate diagnoses.  As the record clearly 
indicates that the claims file was unavailable to the 
staff of the RO for a period of time after being forwarded 
to the VA Medical Center in preparation for these 
examinations, it is obvious the examiners of December 1997 
were able to review the veteran's medical history.  In 
addition, the psychiatric examiner provided an opinion on 
the current existence of PTSD.  While the December 1997 
examiner did diagnosis a low back disability, this 
examiner failed to provide an opinion on the etiology of 
the disability.  See Charles v. Principi, No. 01-1536 
(U.S. Vet. App. Oct. 3, 2002); see also 38 U.S.C.A. 
§ 5103A(d)(2)(A), (B), (C).  As the issue regarding the 
low back disability is whether the requisite new and 
material evidence has been submitted, an etiological 
opinion is not required under VA's duty to assist.  That 
is, the provisions of 38 U.S.C.A. § 5103A(d)(2)(C) and 
38 C.F.R. § 3.326 and § 3.327 only require VA to obtain 
examinations if the medical evidence of record is not 
adequate or sufficient for the appropriate legal 
evaluation or if there has been a material change in the 
disability.  See Glover v. West, 185 F.3d 1328, 1332 (Fed. 
Cir. 1999).  In the current case, the prior medical 
evidence indicates that the veteran's low back disability 
was the result of congenital/developmental abnormalities 
and post-service injuries.  The post-service medical 
records have attributed the veteran's low back problems to 
post-service injuries.  Therefore, the Board finds the 
evidence of record is sufficient, without further medical 
opinions regarding etiology, to make the appropriate 
determination under the provisions of 38 C.F.R. § 3.105 
and § 3.156.  In addition, the language of 38 C.F.R. 
§ 3.326(a) appears to require further VA examination, to 
include an opinion on etiology, only after VA has reopened 
a previously denied claim under the provisions of 
38 C.F.R. § 3.105 and § 3.156.  ("This paragraph 
(38 C.F.R. § 3.326(a)) applies to original and reopened 
claims...).  Finally, the veteran was afforded a VA skin 
examination in February 2002 that fully described the 
extent and effects of his staph scars, to include 
measurements of the scar tissue.  On multiple occasions, 
color photographs of the anatomical areas affected by the 
staph scars have been obtained by VA.  Thus, the Board 
finds that the medical evidence currently of record is 
sufficient for an equitable determination at this time and 
further development of the medical evidence is not 
required under the provisions of 38 U.S.C.A. § 5103A.

The Board finds that no further development is required 
based on the remand instructions of May 2000 and January 
2001.  It is determined that the RO has fully complied 
with the remand instructions to include re-incorporating 
in the claims file the misplaced evidence in VA's 
possession, requesting identification of all healthcare 
providers treating the claimed disorders, requesting 
detailed descriptions of the veteran's alleged in-service 
stressors, obtaining medical evidence in the possession of 
the SSA, and obtaining a VA dermatology examination to 
evaluate the veteran's service-connected scars.  The Board 
acknowledges that it requested that the veteran's alleged 
stressors be verified by the United States Armed Services' 
Center for Research of Unit Records (Center) and that he 
receive a VA psychiatric examination if such stressors 
were verified.  However, these requests were dependent on 
the veteran providing a stressor statement of such detail 
that verification could be conducted.  In the Board's 
remand of January 2001 and the RO's letter of March 2001, 
he was informed of the importance of submitting this 
information.  In addition, a letter sent directly to the 
veteran by the National Archives and Records 
Administration in December 1996 informed him of the need 
for "very" specific information in order to retrieve 
requested information.  The veteran was also made aware of 
the adverse consequences of this failure in the SSOC of 
June 2002.  Due to the veteran's failure to cooperate, the 
Board finds that any further attempts to obtain this 
evidence would be futile.  See Gobber v. Derwinksi, 2 Vet. 
App. 470, 472 (1992) (VA's duty to assist is not a duty to 
prove a claim with the claimant only in a passive role.)  
Therefore, no further development is warranted based on 
May 2000 and January 2001 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluation for Staph Scars

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must 
be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any 
changes in the condition.  Schafrath at 594.

The evaluation of the same disability or manifestations 
under different diagnoses is to be avoided.  38 C.F.R. 
§ 4.14.  Rather, the veteran's disability will be rated 
under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area 
under different diagnostic codes that evaluate different 
functional impairments.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  

The veteran's claim for a higher evaluation for his 
multiple staph scars is an original claim that was placed 
in appellate status by a notice of disagreement (NOD) 
expressing disagreement with an initial rating award.  As 
such, separate ratings may be assigned for separate 
periods of time based on the facts found-a practice known 
as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's multiple staph scars are evaluated as 30 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 7806, 
effective from December 5, 1995.  As noted above, the 
rating criteria at 38 C.F.R. § 4.118 were recently changed 
effective August 30, 2002.  See 67 Fed.Reg. 147 49590, 
49596-99 (July 31, 2002).  According to the Court's ruling 
in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the claimant shall apply.  In the current case, the Board 
finds that the new rating criteria are more favorable to 
the veteran than the prior criteria.  That is, based on 
the provisions of 38 C.F.R. § 4.118, Code 7801, Note 1, 
separate evaluations are authorized for scars in widely 
separated areas.  As the veteran has extensive scarring on 
both his back and face, each anatomical area should be 
evaluated separately under the rating schedule.  This type 
of analysis is also supported by the significantly 
different criteria for disfigurement of the face under 
Code 7800 and criteria evaluating scars in other parts of 
the body.

The veteran claimed in a written statement of November 
1995 that his staph scars were disfiguring.  At his 
hearing in June 1997, the veteran contended that his staph 
infection had led to deep scars on his face and his 
evaluation should take into consideration the 
disfigurement.  He claimed that this disfigurement had 
caused him anxiety and led to psychological problems.  The 
veteran alleged that he was still susceptible to outbreaks 
of his staph infection that led to painful lumps and new 
scars.

The veteran's treatment records from recent years report 
little complaints or treatment for his skin.  In December 
1996, the veteran was treated for cellulitis about the ear 
and jaw on the left side of his face.  In January 1997, 
the veteran was treated for left acute parotitis.  

A skin examination of January 1998 noted multiple pitted 
scars and patulous scars on the veteran's face and trunk.  
The diagnosis was scars most likely secondary to 
folliculitis or acne.

Another skin examination was afforded the veteran in 
February 2002.  The veteran claimed that he continued to 
experience ongoing staph infections in his skin, and the 
examiner noted objective evidence of this to include a 
sore and papule on the right earlobe.  On examination, 
there were hundreds of indentations on the veteran's back 
and bilateral anterior tibial area.  These indentations 
were noted to be erosions approximately three millimeters 
(mm.) deep and five to six mm. in diameter.  On the face, 
there were 25 indentations which were "icepick scars" that 
measured three mm. deep by two mm. wide.  The lesions on 
the back were smooth in texture and the lesions on the 
face were very well demarcated.  All scars were depressed.  
The back scars had a moderate degree of underlying tissue 
loss and there was significant punched out scarring on the 
face.  The anterior tibial scars were shallow.  There was 
no edema or keloid formation.  The color of the scars was 
the same color as normal skin.  The diagnosis was past 
history of staph induced folliculitis with furunculosis 
and significant scarring.  The examiner found that the 
veteran had significant disfigurement of the face and back 
due to his scarring.  While the veteran had no physical 
limitation due to his scarring, the examiner opined that 
he suffered with a psychological disorder due to the 
disfigurement of the scars. 

Multiple color photographs of the veteran's face, upper 
torso, and legs show significant pitted scarring along the 
spine of the veteran's back and on his face, especially 
each cheek.

Based on the color photographs and the objective findings 
on examination, the Board finds that separate evaluations 
are warranted for the disfigurement of the veteran's face, 
the staph scars on his back, and the staph scars on his 
extremities under the criteria that became effective 
August 30, 2002.  Under the new criteria a 30 percent 
rating is assigned for disfigurement of the head, face or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
assigned when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  

According to 38 C.F.R. § 4.118, Code 7800, Note (1), there 
are eight characteristics of facial disfigurement, these 
include: 1) a scar five or more inches (13 or more 
centimeters (cm.)) in length, 2) a scar at least one-
quarter inch (0.6 cm.) wide at widest part, 3) surface 
contour of scar elevated or depressed on palpation, 4) 
scar adherent to underlying tissue, 5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.), 6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.), 7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.), and 8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Based on the measurements obtained 
in February 2002, the scars on the veteran's face measure 
two mm. in width and have no appreciable length due to 
their "ice pick" nature.  Thus, there is no single scar on 
the veteran's face that measures five inches or more in 
length, or one-quarter inch in width (or 6 mm.).  In 
addition, the examiner identified 25 staph scars on the 
face that were approximately two mm. in diameter.  This 
would result in approximately 100 sq. mm. or 10 sq. cm. (2 
mm. x 2 mm. = 4 sq. mm. x 25 = 100 sq. mm.)  Thus, the 
area of abnormal skin on the veteran's face does not meet 
the criteria for numbers five through eight under Code 
7800, Note (1).  There is no medical evidence that the 
facial scars had adhered to any underlying tissue, thus 
the criteria for number four is not for consideration.  
The color photographs and the examination evidence do 
establish that the facial scars have resulted in 
depressions in the skin.  The Board finds that the veteran 
does have facial disfigurement of depressed surface 
contour as described under Code 7800, Note (1).

After a detailed review of the multiple color photographs 
of the veteran's face, head, and neck, taken from multiple 
angles, the Board finds that the veteran is entitled to an 
evaluation of 30 percent disabling under Code 7800 for 
visible tissue loss and gross distortion of his cheeks.  A 
higher evaluation is not warranted under Code 7800 as 
there is only one characteristic of disfigurement 
(depressions in the contour of the skin) and it appears 
that the resulting staph scars are predominantly on his 
cheeks, that is, only one paired set of features.  The 
veteran's nose, chin, forehead, eyelids, ears, and/or lips 
do not reveal any significant scaring that has resulted in 
visible tissue loss or a gross distortion of these latter 
features.  While the examiner of February 2002 noted 
"significant" scarring on the "face," the color 
photographs revealed that the referred to punched out 
scars are located on the cheeks and there is little 
apparent scarring on other features of the face.  In 
addition, the objective examinations have not identified 
any palpable tissue loss with these features.  Therefore, 
the objective and photographic evidence does not support 
an evaluation under Code 7800 in excess of 30 percent.

According to the examiner of February 2002, the scars on 
the back consisted of "hundreds" of eroded scars measuring 
six mm. in diameter.  This would result in an area of scar 
tissue measuring at least 360 sq. cm. (6 mm. x 6 mm. = 36 
sq. mm. x 100 = 3600 sq. mm.).  The color photographs show 
significant scarring that runs the length of the veteran's 
spinal column and para-spinal muscles.  There appears to 
be little if any evidence of scarring toward the flanks of 
the back, based on the photographs.  The examiner 
indicated that the back scars had resulted in a moderate 
degree of underlying tissue loss.  This level of deformity 
warrants an evaluation of 30 percent under Code 7801 for 
scars that are deep.  Under Code 7801, Note (2), a deep 
scar is defined as a scar associated with underlying soft 
tissue loss, and such scars are entitled to a 30 percent 
evaluation for areas exceeding 72 sq. inches or 465 sq. 
cm.  As the examiner indicated "hundreds" of scars, the 
Board has resolved any doubt on the sq. cm. area in the 
veteran's favor with the award of a 30 percent evaluation.  
A review of the color photographs indicating that the 
significant scaring is limited to the length of the spinal 
column does not support a higher evaluation under Code 
7801 as the affected area would not come close to the 929 
sq. cm. required for the next higher rating of 40 percent.  

The medical evidence does not indicate any significant or 
appreciable disability or disfigurement associated with 
the staph scars on the veteran's extremities.  The color 
photographs show that these scars are superficial in 
nature and there is no evidence of tissue loss or 
significant disfigurement.  There is no objective evidence 
of pain, tenderness, ulceration, poor nourishment, or that 
the scars are unstable.  Thus, a compensable evaluation 
for these scars under either the old or new criteria at 
Codes 7803 and 7804 is not warranted.  In addition, the 
medical evidence and color photographs do not show an area 
of staph scarring on the extremities any where close to 
144 sq. inches or 929 sq. cm.  Therefore, a compensable 
evaluation for the staph scars under the new criteria at 
Code 7802 is also not warranted.

Under both the old and new criteria at Code 7803 and 7804, 
and the new criteria at 7802, the highest evaluation that 
can be awarded is a ten percent rating.  As the evaluation 
awarded the veteran's staph scars for his face and back is 
substantially more than this, consideration of Codes 7802, 
7803 and 7804 for these anatomical areas is not warranted.  

The Board notes that neither the veteran nor his 
representative had contended that the veteran's scars have 
resulted in limitation of motion in an adjacent joint.  
The medical evidence has not established that the 
veteran's scars have limited motion in any joint due to 
such factors as pain or adhesion.  Thus, the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.118, Code 7805 (to include 
both the old and new rating criteria) are not for 
consideration in this case.  See DeLuca v. Brown, 202, 
205-07 (1995).

Based on the above grant, and combining the veteran's 30 
percent evaluation for his facial disfigurement with his 
30 percent evaluation for his staph scars of the back 
under the provisions of 38 C.F.R. § 4.25, he is entitled 
to a combined evaluation of 50 percent for the residuals 
of his service-connected staph scars.  The record 
indicates that the RO had last evaluated the veteran's 
staph scars under Code 7806, by analogy under the 
provisions of 38 C.F.R. § 4.20.  Under the new criteria at 
Code 7806, an evaluation of 60 percent disabling can be 
granted for dermatitis or eczema that affects more than 40 
percent of the entire body, or more than 40 percent of the 
exposed areas, or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  A 
review of the color photographs indicates that the 
veteran's significant scarring from his staph infection is 
confined the center of his back and the cheeks of his 
face.  His other staph scars are of little significance 
and appear superficial.  Therefore, the service-connected 
scarring does not affect 40 percent of his entire body or 
even 40 percent of the exposed skin.  In addition, there 
is virtually no objective evidence that the veteran's 
claimed recurrent staph infections have required treatment 
in recent years.  Treatment of an inflammation on the left 
side of the veteran's face in December 1996 and January 
1997 was ultimately attributed to acute parotitis, not a 
staph infection of the skin.  The only objective evidence 
of any ongoing staph infection was a sore on one earlobe.  
Therefore, the medical evidence does not support a finding 
that the veteran's staph infection or resulting scars has 
affected more than 40 percent of his body or more than 40 
percent of the exposed skin, or resulted in constant or 
near-constant treatment in recent years.  On the basis of 
this evidence, a higher evaluation for the staph scars 
cannot be granted under the new criteria at Code 7806.

As noted above, the veteran is entitled to consideration 
of staged ratings for his staph scars.  While he is being 
granted an increased evaluation under the new criteria at 
38 C.F.R. § 4.118, this rating can only be made effective 
from the date the new regulations came into effect.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative 
issue).  That is, the award of 30 percent evaluation under 
Code 7800 for facial disfigurement due to staph scars and 
a 30 percent evaluation for deep scars on the back under 
Code 7801 must be made effective from August 30, 2002.  
Any evaluation for the veteran's scarring prior to August 
30, 2002 can only be based on evaluations under the old 
criteria of 38 C.F.R. § 4.118.

For the reasons noted above, increased evaluation under 
the old criteria at Codes 7803, 7804, 7805 is not 
warranted.  The RO has evaluated the veteran's staph scars 
by analogy as 30 percent disabling under the old criteria 
at Code 7806 for eczema with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 
higher evaluation of 50 percent requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  There is 
little objective evidence that the veteran's staph scars 
have experienced ulceration, exfoliation (scaling or 
flaking), or crusting.  As noted earlier, the veteran's 
treatment of his left face in December 1996 and January 
1997 was attributed to other causes other than a staph 
infection.  There was evidence of a small sore on the 
veteran's earlobe in February 2002, but there is no lay or 
medical evidence that the veteran's scars experience any 
type of ongoing or extensive ulceration in recent years.  
In fact, the February 2002 examiner did not indicate there 
was evidence of an active staph infection and noted a 
diagnosis of "past history" of staph infection.  The 
veteran has received extensive outpatient treatment during 
the 1990's and later, but these records fail to indicate 
any complaints or treatment of his skin or scars.  There 
is no lay or medical evidence that the staph scars have 
resulted in a systemic manifestation.  However, the 
examiner of February 2002 did indicate there were 
psychological or nervous manifestations associated with 
the facial scaring.  Without evidence of ulceration, 
exfoliation, or crusting of the staph scars, nervous 
manifestations alone do not warrant an increased 
evaluation under the old criteria of Code 7806.  There is 
evidence of disfigurement due to the veteran's staph 
scars.  While this disfigurement is significant, the color 
photographs indicate that his facial disfigurement is 
predominately limited to his cheeks.  These photographs do 
not show exceptionally repugnant disfigurement with the 
face, back, or extremities; nor has any examiner felt that 
such a level of disfigurement was associated with the 
staph scars.  Based on this analysis, the Board finds that 
an evaluation in excess of 30 percent is not warranted 
under the old criteria at Code 7806.

An increased evaluation under Code 7800 for disfiguring 
scars of the head, face, and neck requires complete or 
exceptionally repugnant deformity of one side of the face, 
or marked or repugnant bilateral disfigurement.  As 
discussed in the prior paragraph, the Board finds that the 
evidence does not establish that the veteran's staph scars 
have resulted in a complete or exceptionally repugnant 
deformity to his face.  The evidence does show significant 
scarring on both cheeks and the staph scars on the rest of 
his face, head, and neck appear to be superficial and of 
only minor disfigurement.  It is the Board's 
determination, based on the photographic evidence, that 
the level of disfigurement associated with the scarring of 
the veteran's cheeks has not resulted in a marked or 
repugnant disfigurement.  At best, this level of scarring 
is of a severe nature and only warrants a 30 percent 
evaluation under Code 7800.

Separate evaluations under Codes 7800 and 7806 are not 
authorized by the old rating criteria.  A review of these 
rating criteria shows that evaluations under each code 
consider similar symptomatology, that is disfigurement 
resulting from his staph scars.  Therefore, separate 
evaluations under Codes 7800 and 7806 are prohibited by 
the provisions of 38 C.F.R. § 4.14.

Based on that above analysis, the Board finds that the 
evidence, primarily the objective examination findings and 
photographic evidence, is against an increased evaluation 
for staph scars on the face, back, and extremities prior 
to August 30, 2002.  The evidence does warrant separate 
evaluations of 30 percent under Code 7800 for facial 
disfigurement and 30 percent under Code 7801 for deep 
scars on the back, effective from August 30, 2002.  In 
reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against entitlement to higher 
evaluations, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease 
or disability that is entitled to service connection under 
the applicable laws and regulations.  Service connection 
for PTSD requires medical evidence diagnosing the 
condition in accordance with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  If 
the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 Vet. 
App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  If the VA determines that the veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, providing that such testimony is 
found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 146-47 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The veteran filed his initial claim for entitlement to 
service connection for PTSD in September 1990.  A VA 
physician's note of October 1990 indicated that the 
veteran had received diagnoses for bipolar disorder and 
PTSD.  

In a written statement of November 1995, the veteran 
claimed he had been involved in combat as a member of an 
amphibious boat operation.  He contended that the 
nervousness noted in his service medical records was 
evidence at that time of his PTSD.  At his hearing on 
appeal in June 1997, the veteran testified that his 
stressors happened while he was aboard the U.S.S. Paul 
Revere from 1960 to 1962.  He alleged that his combat 
stressors happened during an international crisis in Laos 
and Cambodia during the early 1960's.  He claimed that on 
January 1, 1961 his ship was put to sea out of Subic Bay, 
Philippines with 4,800 U.S. Marines.  After the Marines 
were taken on the ship, the veteran testified that it 
became a "zoo" with Marines fighting between themselves 
and the crew every day.  He alleged that he had to fight 
Marines every day they were aboard.  He claimed that his 
situation was very stressful to him and caused him a great 
deal of anxiety.  The veteran revealed that these Marines 
had recently been released from federal prison by 
President Kennedy's order to do duty in Southeast Asia.  
He claimed that the ship personnel were told over the 
intercom system that the U. S. was at war with Laos.  The 
veteran alleged that the ship stayed at sea for 63 days in 
the Gulf of Siam in order to conduct amphibious operations 
along rivers into Cambodia and Laos.  Initially, the 
veteran claimed he had participated in up to 17 amphibious 
operations.  He claimed he had participated in these 
operations as a beach master and as a security guard for 
corpsmen ashore.  The veteran testified that some of these 
operations were conducted along the coast and inland along 
rivers in Laos.  The veteran alleged that the vessel he 
was on during these operations would take small arms fire 
from shore.  The veteran testified that he suffered with 
psychiatric symptoms since his time aboard the U.S.S. Paul 
Revere, but acknowledged that he did not seek treatment 
until 1982.  He claimed that he was first diagnosed with 
PTSD at that time.

In August 1996, the veteran submitted another written 
statement making similar claims to those noted in November 
1995 and June 1997.  In addition, the veteran claimed that 
the Marines on his ship would bayonet each other and that 
"everything you can imagined happened."  He asserted that 
due to the Marines conduct, he had a nervous breakdown 
onboard ship.  The veteran alleged that the amphibious 
operations that his ship conducted in the Gulf of Siam 
were considered top secret missions that had resulted in 
killed and wounded personnel who were taken aboard ship.  
During amphibious operations, the veteran contended that 
he had witnessed things that the Marines did that were 
"sickening."

On a PTSD Initial Assessment Form of July 1996, the 
veteran marked a checkmark next to the following printed 
items: received incoming fire from enemy small arms, 
artillery, rockets, mortars, or bombs; unit patrol was 
ambushed or attacked; unit patrol engaged in enemy 
firefights; took part in an amphibious invasion; was on a 
ship that was attacked; at least once, had to decide who 
would receive life saving care; was involved in post 
mortem preparation and/or evacuation of bodies; saw 
Americans, allies or other troops killed; and was on a 
ship that sailed through enemy waters.

A sworn statement from a former sailor who knew the 
veteran during his military service was prepared in 
February 2000.  This individual indicated he had served 
aboard the U.S.S. Bayfield in November 1960, which he 
claimed was a "sister" ship to the U.S.S. Paul Revere in 
the same convoy.  The individual noted that he had met the 
veteran in Okinawa while on liberty.  This individual 
claimed that after his ship returned to sea it was 
announced that it was going to Laos.  He claimed that 
after this announcement he had participated in one 
amphibious landing of U. S. Marines which encountered 
gunfire from the shore.  After this landing, his ship 
returned to the United States.

A review of the contemporaneous and military evidence 
reveals the following.  The veteran's entrance examination 
of September 1959 found his psychiatric evaluation to be 
normal.  On his report of medical history, the veteran 
denied any history of psychiatric symptoms.  A separation 
examination of March 1960 again noted the veteran's 
psychiatric evaluation was normal.  On an enlistment 
examination of June 1960, the veteran again denied any 
history of psychiatric symptoms and his psychiatric 
evaluation was characterized as normal.  

A review of the service medical records indicates that the 
veteran made various complaints of physical ailments from 
December 1960 to March 1961.  In March 1961, the examiner 
noted that the veteran was quite nervous.  The impressions 
were psychoneurosis and psychosomatic symptoms.

The veteran was hospitalized in February 1961.  It was 
noted that the veteran had reported back and right leg 
pain for the past five months.  It was noted that onboard 
ship there had been no relief of these symptoms with 
treatment or exercises, except for injections of sterile 
water.  The physician indicated that the veteran's 
examination was entirely within normal limits.  It was 
noted that after his work-up, the veteran was confronted 
with the information that his evaluation was normal except 
for a congenital anomaly in his low back.  He was informed 
that his injection was merely a placebo and of the role of 
emotions in intensifying minor symptoms.  It was noted 
that with very strong assurance that he had no serious 
organic disease, the veteran was much relieved and 
returned to duty.

An outpatient record of July 1961 noted the veteran's 
complaints of chest pain.  The examiner indicated that the 
veteran's complaints of chest pain had been extensively 
evaluated and his complaints were believed to be 
psychogenic in origin.  In January 1962, the veteran 
complained of stomach cramps in the right lower quadrant.  
The impression was gastrointestinal psychophysical 
reaction, and to rule out diverticulosis.

The veteran received a separation examination in June 
1962.  His psychiatric evaluation was reported to be 
normal.

The veteran's Department of Defense (DD) Form 214 prepared 
in April 1960 revealed that the veteran had served six 
months of active duty for training and was released to the 
U. S. Army National Guard.  His primary military specialty 
was as a light weapons infantryman.  He had no foreign 
service and his only noted decoration was as a marksman.  
Another DD Form 214 prepared in June 1962 indicated that 
the veteran had one year and ten months active service 
with the U. S. Navy.  His primary military specialty was 
not listed.  He reportedly had one year and seven months 
of foreign and/or sea service, but had not been awarded 
any decorations, medals, commendations, or campaign 
ribbons.  His service personnel records reveal that the 
veteran served onboard the U.S.S. Paul Revere from 
November 1960 to June 1962.  From November 1960 to July 
1961 he was a fireman apprentice, from July 1961 to 
January 1962, he was a seaman apprentice, and from January 
to June 1962 he was a seaman.  In a response of October 
1998, the National Personnel Records Center (NPRC) 
indicated that their review had found no record of the 
veteran participating in combat.  

Deck logs of the U.S.S. Paul Revere dated in March 1961 
were received by VA in September 2002.  The veteran's 
attorney alleged that these deck logs would corroborate 
the veteran's claimed combat stressors.  This attorney 
also cited to the Dictionary of American Naval Fighting 
Ships, Vol. IV (1969), pp. 430 which reputedly stated:

On November 14, 1960, the U.S.S. 
Monticello sailed for a 7-month 
deployment with the 7th Fleet in the 
western Pacific.  She was combat-loaded 
with part of a Marine reinforced 
battalion landing team and was alerted 
four times during the Laos crisis, 
steaming with Paul Revere (APA-248)...

However, according to the excerpt of this dictionary 
provided by the veteran's attorney, there is no indication 
that the U.S.S. Monticello participated in an actual 
amphibious operation during the Laos crisis.  The first 
noted amphibious operation this ship participated in was 
not reported until early 1966 off the coast of South 
Vietnam.  

The ship logs of the U.S.S. Paul Revere indicate that from 
March 21 to March 23, 1961 it sailed from Hong Kong to 
Subic Bay, Philippines.  From March 24 to March 28, 1961 
it sailed to the Gulf of Siam.  It then remained in 
operations in the Gulf of Siam and the South China Sea 
from March 29 to March 31, 1961.  While the ship logs 
corroborate that the U.S.S. Paul Revere did operate in the 
company of the U.S.S. Monticello of the coast of Cambodia 
and South Vietnam during 1961, there is no indication in 
these logs that these ships launched any amphibious 
landing or were at any time in direct combat with an 
enemy.  

Based on the veteran's descriptions of his service onboard 
a U. S. Navy ship, presumably a troop transport, including 
his alleged participation in secret amphibious landings in 
Laos and Cambodia, along with the objective evidence of 
record, the undersigned finds that he did not engage in 
combat with an enemy.  The phrase "engaged in combat with 
the enemy" found at 38 U.S.C.A. § 1154(b) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The determination of whether a 
particular veteran engaged in combat with an enemy is a 
factual determination based on the circumstances of a 
particular veteran's military service.  VAOPGCPREC 12-99 
(Oct. 18, 1999); see also Gaines v. West, 11 Vet. App. 353 
(1998).  

There is no evidence that the veteran was awarded a 
medal/decoration for combat or valor.  In addition, there 
are no decorations or contemporaneous military evidence 
that the veteran participated in any type of military 
campaign against an enemy of the United States, or engaged 
in actual combat with an enemy.  The available ship logs 
and contemporaneous accounts of the U.S.S. Paul Revere 
fail to indicate that this ship participated in an 
amphibious landing against an enemy occupied coast line.  
While the veteran and his representative claim that the 
veteran participated in amphibious operations along the 
"coast of Laos," the Board notes that it is a geographic 
fact that Laos is a land-locked country in Southeast Asia 
that has no coast line.  Even traveling to Laos by inland 
river, if possible, would require a journey of many miles.  
The military records fail to corroborate that the U.S.S. 
Paul Revere was ever attacked by an enemy.  Even after 
repeated attempts to have the veteran provide detailed 
information about his alleged stressors, he has failed to 
do so.  Without this type of evidence, VA cannot attempt 
confirmation of the alleged stressors through military 
records.  In fact, even the military records provided by 
the veteran, which his representative contended supported 
the stressor allegations, failed to show any contact with 
an enemy during operations in the early to mid 1960's.  
The contemporaneous military evidence does indicate that 
the U.S.S. Paul Revere was on station in the Gulf of Siam 
and the South China Sea during the early 1960's during the 
Laotian crisis.  However, there is no contemporaneous 
record that this ship participated in an amphibious 
landing in Cambodia or South Vietnam or even that the 
veteran left the ship during its time on station.  His 
duties onboard the U.S.S. Paul Revere indicates that he 
served as a fireman and a seaman.  These records do not 
support the allegation that he worked as a "beach master" 
or would have been involved in the operation of landing 
craft.  As the veteran's alleged combat stressors are not 
consistent with the circumstances, conditions, or 
hardships of his documented military service, the Board 
finds that the presumptions of 38 U.S.C.A. § 1154(b) are 
not warranted in the current case.

As the veteran's exposure to combat cannot be presumed, 
there must be probative and creditable evidence that the 
veteran's alleged stressors happened.  There are no 
military records that would confirm that the U.S.S. Paul 
Revere participated in amphibious landings in Laos or 
Cambodia during the early 1960's.  The veteran has 
submitted a statement from a former servicemember that 
indicates he met the veteran on liberty in the Okinawa and 
that the veteran's ship was in the same amphibious task 
force as his own.  He further claimed to have participated 
in opposed amphibious landings during the Laotian crisis, 
but could not identify the location of this landing.  Even 
if these alleged events took place, the servicemember's 
statement merely places the veteran on liberty in the 
Okinawa.  This statement did not corroborate that the 
veteran himself actually engaged in combat with an enemy 
or directly participated in amphibious assaults.

Regarding the veteran's claim of abusive behavior by U. S. 
Marines onboard his ship, the contemporaneous military 
records, specifically the logs of the U.S.S. Paul Revere, 
fail to corroborate this allegation.  The ship logs do 
indicate that a number of sailors received summary court 
martials and punishments onboard, but there is no 
indication that Marines were involved or that the 
punishments were the result of onboard fights.  The 
contemporaneous service medical records do indicate that 
the veteran evidenced psychiatric symptoms during his time 
onboard the U.S.S. Paul Revere.  However, neither the 
veteran nor his examiners attributed these symptoms to any 
traumatic event of combat or the behavior of U. S. 
Marines.

The only direct evidence of record that supports the 
veteran's alleged stressors are his own bald allegations.  
As there is little to no support in the contemporaneous 
military records, the Board finds that these allegations 
are of little probative value and do not substantiate his 
alleged stressors.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy 
of the symptomatology and the sufficiency of the stressor.  
If the veteran has received such a diagnosis, the VA can 
only reject it based on a finding that the preponderance 
of the evidence is against: 1) a PTSD diagnosis, 2) the 
occurrence of the in-service stressor(s), or 3) the 
connection of the present condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical 
determinations.  See 38 C.F.R. § 4.125(b); Cohen, 10 Vet. 
App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  
38 U.S.C.A. § 7104(d)(1) (West 1991); See also Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993).  If a preponderance of 
the evidence is against a claim, then it is to be denied.  
Hayes, 5 Vet. App. at 70; see also Cohen, 10 Vet. App. at 
150, 151 (The Board may deny a claim for service 
connection for PTSD, after appropriate medical 
clarification has been obtained, based on an adequate 
statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his military service.  
However, as a lay person, he is not competent to render 
diagnoses or opinions on etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
must solely rely on the medical evidence and competent 
medical opinion when adjudicating these issues.

A VA discharge summary of a period of hospitalization in 
March 1995 indicated that the veteran was admitted for 
depression and feelings of "addiction" to, and stalking 
of, his ex-girlfriend.  The only noted stressor was the 
veteran's involvement in the "Laos conflict" from 1960 to 
1962.  The diagnoses were major depression, alcohol and 
drug dependence, and PTSD.

VA outpatient records from the mid-1990's to the present 
time noted the veteran's allegations of having psychiatric 
symptoms related to his military service.  The impressions 
included PTSD, polysubstance abuse, depression, and mixed 
personality disorder.  

An SSA psychological evaluation conducted in April 1996 
noted the veteran's claim of experiencing combat during 
his active service from 1959 to 1962 and that he currently 
suffered with PTSD.  The examiner noted that given the 
veteran's age and years of service, it was found somewhat 
questionable that the veteran was in actual combat.  While 
the examiner conceded that it was possible, it seemed to 
him to be a very unlikely event given the noted factors.  
When discussing the veteran's history, the examiner found 
him to be quite vague and a very poor historian.  The 
diagnoses were anxiety disorder, undifferentiated 
somatoform disorder, polysubstance dependence (in full 
remission per veteran's report), and a provisional 
diagnosis of malingering.  In a decision of January 1998, 
an Administrative Law Judge found that based on the 
evidence before him, the record confirmed an impairment 
resulting in part due to PTSD.

The veteran's VA treating physician prepared letters in 
April 1997 and November 1998 indicating the veteran 
suffered with PTSD.  This same physician prepared a 
another letter in March 1999.  He indicated that the 
veteran was described as being very anxious during his 
military service and opined that this manifestation "may 
have been" the first sign of PTSD.  The physician related 
that the veteran had provided a history of combat 
experiences in Laos and currently experienced frequent 
nightmares and flashbacks of combat.  It was noted that 
the veteran also had a history of bipolar disorder and 
alcohol/cocaine abuse, but had been "clean and sober" for 
several months.  A final letter was dated in October 2000.  
It was indicated that the veteran had participated in 
seven amphibious landings in Laos and Cambodia over a 
fourteen month period.  He claimed that he had witnessed 
communist soldiers being killed during these landings and 
that he had engaged in direct fire with these soldiers.  
The physician opined that the veteran was currently 
disabled due to his PTSD and physical disabilities 
stemming from this military service.  

A VA hospital summary of late January 1997 reported that 
the veteran was being seen for ENT and psychiatric 
problems.  He reportedly exhibited a great deal of anger 
and hostility.  The veteran acknowledged using three lines 
of cocaine and two glasses of wine the night before and 
had been in a fight with another patient outside of the VA 
medical facility.  A mental status examination could not 
be performed due to the veteran's lack of cooperation.  
When the staff tried to discuss his case with him, it was 
reported that the veteran started to "simulate" his PTSD 
symptoms.  The veteran continued to be agitated and 
threatening to the VA staff.  The diagnoses were to rule 
out bipolar manic affective disorder and a personality 
disorder with features of borderline antisocial and 
narcissistic features.

A VA psychiatric examination was given to the veteran in 
December 1997.  The veteran claimed that during his 
military service he saw a lot of killing and people being 
wounded.  He also claimed that his service-connected skin 
disorder that affected his face had caused him an 
inferiority complex.  The diagnoses were bipolar disorder, 
to rule out PTSD, and a personality disorder with 
borderline antisocial and narcissistic features.  The 
examiner commented that the veteran did show some symptoms 
referable to PTSD, but without confirmation of his claimed 
stressors this diagnosis was not appropriate.  

A letter from the veteran's VA treating psychologist dated 
in May 2001 noted that he agreed with the veteran's 
treating physician's opinion that the veteran currently 
suffered with PTSD as a result of "his fourteen month 
combat experiences aboard a Navy vessel in Cambodia and 
Laos, since 1962."  This psychologist noted a number of 
symptoms he associated with the veteran's PTSD, an opinion 
that the veteran did not suffer with a personality 
disorder, and found no evidence of malingering or 
manipulation.  

For the last decade and more, the veteran has received 
numerous psychiatric evaluations with varying diagnoses.  
During the 1990's the veteran received a number of 
diagnoses for PTSD.  However, the only stressors noted to 
substantiate these diagnoses were the veteran's related 
history of combat while participating in amphibious 
assaults in Cambodia and Laos.  As noted above, the 
preponderance of the evidence shows that this factual 
background is incorrect.  In addition, there is no 
indication in most of these reports that the examiners had 
access to, or conducted, a thorough review of the 
veteran's military and medical history.  The only 
exception is the veteran's VA treating physician who 
appeared to indicate he had reviewed the veteran's service 
medical records.  Irregardless, this examiner based his 
diagnosis of PTSD on the veteran's alleged combat 
experiences during opposed amphibious assaults in the 
early 1960's, a factual premise that is not supported by 
the contemporaneous evidence.  

Based on the Court's opinions in Hayes and Cohen, the 
Board is not required to accept all physician's opinions 
as equally persuasive.  The majority of the medical 
opinions that diagnosed PTSD appear to be based on the 
veteran's subjective claims regarding his alleged 
stressors and medical history.  Thus, these medical 
opinions would not carry the same probative value as a 
diagnosis based on a thorough examination of the veteran, 
psychological testing, and a thorough review of his 
military and medical history.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995) (The VA is not required to accept a 
physician's opinion that is based upon the claimant's 
recitation of medical history).  The VA examiner of 
December 1997 and the SSA examiner of April 1996, both 
appear to have had access to the veteran's extensive 
medical records, while the VA examiner also reviewed the 
contemporaneous military evidence.  Both of these 
healthcare professionals determined that a diagnosis of 
PTSD was not appropriate, as the claimed stressors were 
not verified.  The Board finds that the most persuasive 
medical opinions, those of April 1996 and December 1997, 
have determined that the veteran does not currently suffer 
with PTSD as a result of his military service.

The contemporaneous military evidence does not corroborate 
the veteran's claim that he engaged in combat with an 
enemy and shows that the veteran's claims of in-service 
stressors are not creditable.  Finally, the most probative 
medical evaluations have ruled out a diagnosis of PTSD.  
Therefore, the Board must deny the veteran's claim for 
entitlement to service connection for PTSD.

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to a claim, the 
benefit of the doubt must be resolved in the veteran's 
favor.  However, as the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for PTSD, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-54 (1990).


New and Material Evidence for Service Connection for a Low 
Back Disability

Initially, the Board notes that a new regulatory 
definition of new and material evidence became effective 
on August 29, 2001.  See 66 Fed.Reg 45620 (2001).  
However, those provisions are only applicable to claims 
filed on or after August 29, 2001.  As the veteran's 
claims of new and material evidence substantially predates 
August 2001, the new regulatory criteria are not 
applicable.

The veteran filed a claim for entitlement to service 
connection for a back disability in November 1982.  By 
rating decision of May 1983, the RO denied entitlement to 
service connection for a low back disability.  The RO 
determined the only back disability that had existed 
during the veteran's military service was a congenital 
anomalous L5 joint deformity.  By letter of early June 
1983, the RO informed the veteran that his low back 
disability was considered constitutional or developmental 
in origin and was not considered a disease or injury under 
VA regulations.  He was also informed of his appellate 
rights.  The veteran filed an NOD with this decision in 
August 1983.  An SOC was issued in December 1983 to the 
address he reported in his NOD.  The veteran was informed 
of the need to file a substantive appeal in order to 
perfect his claim for appellate review and the time limits 
for filing the substantive appeal.  The veteran failed to 
respond in a timely manner.

There is no dispute in this case that the May 1983 
decision became final after the veteran was appropriately 
notified and failed to perfect a timely appeal.  Once a 
denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (Effective prior to August 
29, 2001).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a 
claim.  Id. at 1363.  For the limited purpose of 
determining whether to reopen a claim, the credibility of 
the evidence is to be presumed; however, this presumption 
no longer applies in the adjudication that follows 
reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence reviewed by VA in June 1983 included the 
following.  The veteran's entrance examination of 
September 1959 found his spine and musculoskeletal system 
to be normal.  On his report of medical history, the 
veteran did not indicate any prior history of back 
problems.  A separation examination of March 1960 again 
noted the veteran's spine and musculoskeletal system were 
normal.  On an enlistment examination of June 1960, the 
veteran again denied any history of back problems and the 
examination found his spine and musculoskeletal system 
normal.

The service medical records indicate that in December 
1960, the veteran complained of sciatic pain on the right 
side of his body.  On examination, there was no evidence 
of a sciatic injury.  From December 1960 to March 1961, 
the veteran complained of various physical ailments, for 
which the examiners noted impressions of psychoneurosis 
and psychosomatic symptoms.

In January 1961, the veteran received an orthopedic 
consultation.  It was noted that the veteran had a history 
of complaints of pain in his back and right leg for the 
past five months.  The examiner indicated that there might 
be some questionable instability and limitation of motion 
in the right hip.  It was noted by the examiner that the 
veteran's pain seemed to follow the distribution of the 
lateral femoral cutaneous nerve.  X-ray of the knees and 
hips was normal.  However, a radiological study of the 
lumbosacral spine found an incompletely lumbarized S1 
vertebra.  The impression was congenital anomalous 
lumbosacral joint symptomatic since unusual stress 
resulting from abnormal gait.  The abnormal gait was found 
to be the result of a recent foot injection.

In February 1961, the veteran was referred for another 
orthopedic consultation.  It was noted that the veteran 
had continued to complain of pain in his right leg.  The 
veteran was reported to be very anxious and apprehensive.  
Due to the veteran's repeated complaints, he was given an 
injection of sterile water and told it was a new pain 
drug.  The veteran then reported relief from his pain.  
The impression was some type of conversion reaction and 
the referring physician commented that the veteran's 
symptoms seemed to be out of proportion to any organic 
difficulty he was having.

The veteran was hospitalized in February 1961.  It was 
noted that the veteran had reported back and right leg 
pain for the past five months.  This pain began soon after 
the veteran was hospitalized for a foot infection that 
altered his gait.  It was noted that soon after this 
hospitalization, the veteran was involved in a motorcycle 
accident and was thrown for some distance.  It was 
reported that onboard ship there had been no relief of the 
pain with treatment or exercises, except for injections of 
sterile water.  The physician noted that the veteran's 
examination was entirely within normal limits.  The 
veteran did not walk with a limp and was able to stand 
straight.  It was noted that after his work-up, the 
veteran was confronted with the information that his 
evaluation was normal except for a congenital anomaly in 
his low back.  He was informed that his injection was 
merely a placebo and of the role of emotions in 
intensifying minor symptoms.  It was noted that with very 
strong assurance that he had no serious organic disease, 
the veteran was much relieved and returned to duty.

In June 1962, the veteran received a separation 
examination.  His spine and musculoskeletal system were 
reported to be normal.  

A private hospital report indicated that the veteran had 
been hospitalized from August to September 1972.  It was 
noted that the veteran had developed severe back pain 
after recently lifting a couch.  The veteran reported a 
history of a previous lumbosacral strain in 1971 and 1972 
as a result of an automobile accident.  The final 
diagnosis was acute lumbosacral back sprain and possible 
herniated nucleus pulposus.

On his initial claim in November 1982 for entitlement to 
service connection for a low back disability, the veteran 
alleged that he had injured his back during his military 
service in April 1961.

Since May 1983, VA has obtained the following pertinent 
evidence.  A VA outpatient record of July 1990 indicated 
that the veteran had been involved in a motorcycle 
accident in the prior 10 days.  He reportedly landed on 
his head, hands, and knee.  The assessment was clinical 
diagnosis of left scaphoid fracture with no evidence of 
actual fracture on X-ray.  A bone scan of July 1990 found 
mildly increased activity at low lumbosacral spine 
representing evidence of degenerative and/or post-
laminectomy changes.

An outpatient record of January 1994 reported that the 
veteran was being seen for complaints of low back pain 
that radiated into his right leg.  The veteran asserted 
that these symptoms started after a motor vehicle accident 
in April 1992.  In the next sentence, the physician 
emphasized that the veteran "clearly states all of his 
symptoms started after the MVA."  The veteran claimed that 
his low back had been asymptomatic for the previous 19 
years.  The impression was perineural fibrosis type 
symptomatology that was clearly exacerbated by an 
automobile accident in 1992.

A private magnetic resonance image (MRI) of the 
lumbosacral spine taken in April 1994 noted straightening 
of the lumbar lordosis.  From the L2 through the L5 levels 
there was evidence of degenerative pathology, narrowing of 
the disc spaces, and disc bulging.  The examiner indicated 
that this pathology predisposed the veteran to left-sided 
L4 radiculopathy particularly following any acute 
traumatic type event.  There was no compression neuropathy 
or herniated disc at these levels.  At the L4 through S1 
levels, there was evidence of a mini-laminectomy with scar 
tissue around the thecal sac.  However, there was no 
evidence of nerve root entrapment or recurrent herniated 
disc.  

A private emergency room record of September 1995 noted 
the veteran's claim that he had slipped on a broken melon 
in a grocery store and had injured his lower back.  He was 
brought to the emergency room with spine precautions to 
include a full spinal board; however, by the time the 
examiner arrived the veteran had extricated himself from 
the board.  He continued to complain of back and lower 
extremity pain, but the examiner noted he was not in any 
significant distress and moved around the board flexing 
his leg and both thighs to full 90 degrees.  Physical 
examination of the veteran was found to be unremarkable 
with negative straight leg raises.  It was noted by the 
physician that when the veteran was left alone he moved 
about on the gurney without any apparent discomfort.  A 
lumbosacral spine X-ray noted an impression of a small 
amount of degenerative change at the L4 level with a 
partially fused ring apophysis at the L4 level.  The 
diagnosis was acute low back strain.  However, the 
physician indicated that despite numerous complaints of 
severe pain there was no physical evidence of same.  

Another private emergency room note of October 1995 
reported that the veteran was again seen for low back 
pain.  He claimed he had experienced this pain for several 
weeks after a recent fall.  On examination, there was 
objective evidence of left lower lumbar tenderness and 
limited effort in the left lower extremity secondary to 
discomfort.  The assessment was low back pain.  

VA outpatient records from October 1995 reported that the 
veteran was in a great deal of pain due to his neck and 
low back disabilities and was taking a large amount of 
narcotics for this pain.  In October 1995, the veteran 
received a MRI of his lumbar spine.  The impressions were 
a suggestion of prior hemilaminotomy at the L4-L5 level 
with no convincing demonstration of bony defect or flava 
ligament absence; mild stenosis of the central and lateral 
spinal canal at the L4-L5 level; suggestion of some 
localized epidural fibrosis in the region of the left L5 
nerve root; and mild L2-L3 and L3-L4 level disc 
degeneration.  A VA neurosurgery notation of November 1995 
recommended that the veteran undergo surgery for his 
lumbar spine disability.  An outpatient notation of 
November 1995 revealed that the veteran had stenosis of 
the lumbar spine with a herniated disc at the L4-L5 level.  
The physician opined that the veteran was severely 
disabled due to pain and weakness.  An outpatient record 
of December 1995 noted the veteran's claim of back pain 
for the past 35 years.

A private emergency room note of December 1995 indicated 
that the veteran was being seen for complaints of low back 
pain.  He claimed that he had slipped and fallen in front 
of a 7-Eleven convenience store.  The physician noted that 
the veteran did not appear in acute distress.  On 
examination, there was diffuse tenderness about his lumbar 
and sacroiliac spine and right buttock.  He complained of 
severe pain with any maneuver of the left lower extremity.  
There was significant muscular atrophy in the left lower 
extremity.  An X-ray of the lumbosacral spine noted 
osteophyte at the anterior superior border of the L4 
vertebra.  The impression was status post slip and fall 
with a history of lumbar disc disease and to rule out 
acute lumbar radiculopathy.

A private lumbar spine myelogram and CT scan found a 
slight extradural defect at the L5 level which may have 
been related to a small disc abnormality, and a mild 
prominence of the left S1 nerve root probably representing 
some perineural fibrosis.

At his hearing in June 1997, the veteran testified that 
his back problems started during his service onboard the 
U.S.S. Paul Revere.  During gunnery practice, the veteran 
was assigned to a forward gun with duties as an ammunition 
bearer.  He claimed that while handling ammunition his 
back went out on him causing pain in his legs and hip.  He 
alleged that his back pain started at that time and 
increased in severity over the years.  The veteran 
asserted that most physically stressful activity in his 
life was during his military service.

A VA physician's letters of April 1997 and November 1998 
indicated that the veteran suffered with a chronic neck 
and back pain.

On a VA compensation examination of December 1997, the 
veteran claimed that he first injured his low back during 
his military service lifting ammunition.  He alleged that 
his back problems had become progressively worse since 
that time.  The veteran complained of constant aching in 
his low back, with daily flare-ups of pain due to 
activity.  A lumbosacral X-ray noted abnormalities that 
included straightening of the lordosis, laminectomy from 
L2 through L4 levels, and a limbus vertebra at the L4 
level that was opined to be of no clinical consequence.  
The diagnoses included status post laminectomy at the L2 
through L4 levels.  

In a decision of January 1998, an ALJ found that based on 
the evidence before him, the record confirmed an 
impairment resulting in part due to status post L4-L5 
lumbar laminectomy in 1972, and status post January 1996 
back surgery with multiple procedures from L3 through S1 
levels.

The evidence received since May 1983 notes continued low 
back problems of recent years, worsening symptomatology, 
and repeated surgeries.  However, the medical evidence, to 
include the histories provided by the veteran himself, has 
attributed these problems exclusively to multiple post-
service injuries.  While this evidence is new, it is not 
probative of the reasons and bases for denial in June 
1983.  That is, this new evidence does not provide any 
medical or competent lay nexus to the veteran's military 
service.  It would not be significant in regards to 
reopening a claim for entitlement to service connection as 
this evidence actually contradicts the veteran's 
allegations.  The veteran has provided sworn testimony 
that he injured his low back during military service while 
lifting ammunition.  While the veteran has provided 
greater detail of his alleged injury, the allegation of 
the in-service injury is not new.  This same allegation 
was made in his original claim of November 1982 and was 
reviewed by the decisionmaker of May 1983.  Based on this 
analysis, the Board finds that evidence received since the 
May 1983 decision is either cumulative or not of 
sufficient significance that it must be considered in 
order to fairly decide the merits of the claim for 
entitlement to service connection for a low back 
disability.



	(CONTINUED ON NEXT PAGE)


ORDER

An evaluation in excess of 30 percent disabling for 
residual scars (skin) due to a staph infection on the 
back, legs, face, trunk, and arms (status post history of 
staph induced folliculitis with furunculosis), effective 
from December 5, 1995 to August 30, 2002, is denied.

An evaluation of 30 percent disabling, but not more, for 
facial disfigurement due to residual scars (skin) from a 
staph infection (status post history of staph induced 
folliculitis with furunculosis), effective from August 30, 
2002, is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

An evaluation of 30 percent disabling, but not more, for 
deep residual scars (skin) from a staph infection on the 
back and truck (status post history of staph induced 
folliculitis with furunculosis), effective from August 30, 
2002, is granted, subject to the applicable criteria 
pertaining to the payment of veterans' benefits.

A compensable evaluation for superficial residual scars 
(skin) from a staph infection on the legs and arms (status 
post history of staph induced folliculitis with 
furunculosis), effective from August 30, 2002, is denied. 

Entitlement to service connection for PTSD is denied.

As new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
a low back disability has not been received, the claim is 
denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

